Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  in lines 2-3, “the shielding structure” appears to be “the bottom shielding structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiedziuszko (5,517,203, hereinafter referred to as Fiedziuszko).
Regarding claim 8, Fiedziuszko discloses an antenna unit comprising: 
a bottom shielding structure (back end 20 of the filter 14 closed off by an end wall 30, Fig. 1, col. 3, ll. 10-15) defining a cavity (24, Fig. 1), and one or more dampening structures (tuning screws 76, 78, Fig. 1, col. 4, ll. 43-48)  within the cavity; 
a dual-port (dual ports 70, 72, Fig. 1) slot antenna (cross shaped slots 36, Fig. 1, col. 4, ll. 35-37) located within the cavity to form a cavity-backed slot antenna (28, 14, Fig. 1), the dual-port slot antenna configured to radiate waveforms within a frequency range from about between 
an aperture of the dual-port slot antenna having a shape (cross shaped slot, Fig. 1) that extends along an axis (horizontal or vertical axis 38 or 40, Fig. 1) that bisects the aperture into first and second bisected portions, the first bisected portion having a first geometry type, and the second portion having a second geometry type that is a bilateral symmetry shape type (cross shape) associated with the first geometry type, and 
a top shielding structure (back end 16 of the radiator 12, Fig. 1) connected to the bottom shielding structure effective to encase the dual-port slot antenna, the top shielding structure including one or more aperture windows (circular slots in the back end 16 located on top of the feeding structure 14, Fig. 1) configured to enable the waveforms within the frequency range and radiated by the dual-port slot antenna to radiate outward from the antenna unit.
Regarding claim 9, Fiedziuszko discloses the antenna unit as recited in claim 8 further comprising: a first dielectric layer (first 42) positioned between a bottom surface of the bottom shielding structure (30) and the dual-port slot antenna; and a second dielectric layer (second 42) positioned between the dual-port slot antenna and the top shielding structure.
Regarding claim 10, Fiedziuszko discloses the antenna unit as recited in claim 8, wherein the bilateral symmetry comprises inverse bilateral symmetry (cross shape).
Regarding claim 12, Fiedziuszko discloses the antenna unit as recited in claim 8, wherein the one or more aperture windows (circular slots in the back end 16 located on top of the feeding structure 14, Fig. 1) are positioned over the dual-port slot antenna associated with radiating the waveforms within the frequency range.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiedziuszko.
Regarding claim 11, Fiedziuszko discloses all the features and limitations as discussed above but does not specifically disclose wherein the one or more dampening structures comprise two rectangular slabs.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the one or more dampening structures of the invention by Fiedziuszko, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed device would perform equally well with the rectangular slabs for the one or more dampening structures since it can be tuned and the criticality of the shape of the device is irrelevant.

Allowable Subject Matter
Claims 13-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D CHANG/            Primary Examiner, Art Unit 2844